                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


    EDWARD JOHNSON,

                            Plaintiff,

                            v.                                  Case No. 1:16-cv-01893 (TNM)

    LOCAL LODGE 1759, INTERNATIONAL
    ASSOCIATION OF MACHINISTS AND
    AEROSPACE WORKERS, AFL-CIO,

                            Defendant.

                                     MEMORANDUM AND ORDER

         The Court granted summary judgment to Defendant Local Lodge 1759 (“Local Lodge”).

Johnson v. Local Lodge 1759, Int’l Ass’n of Machinists & Aerospace Workers, AFL-CIO, 2019

WL 2452991 (D.D.C. June 12, 2019). Now Plaintiff Edward Johnson moves to reopen this case.

ECF No. 55. Because the Court must construe pro se pleadings liberally, Erickson v. Pardus,

551 U.S. 89, 94 (2007), the Court considers Mr. Johnson’s motion as a Motion for

Reconsideration under Federal Rules of Civil Procedure 59(e) and 60(b). 1 For the reasons

below, Mr. Johnson’s motion will be denied.

         Rule 59(e) allows a party to file “[a] motion to alter or amend a judgment.” Fed. R. Civ.

P. 59(e). But relief under Rule 59(e) is “an extraordinary measure.” Leidos, Inc. v. Hellenic

Republic, 881 F.3d 213, 217 (D.C. Cir. 2018). Rule 59(e) “may not be used to relitigate old

matters, or to raise arguments or present evidence that could have been raised prior to the entry

of judgment.” Exxon Shipping v. Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 C. Wright &

A. Miller, Federal Practice and Procedure § 2810.1, pp. 127–128 (2d ed.1995)). Nor is it “a

vehicle to present a new legal theory that was available prior to judgment.” Patton Boggs LLP v.

Chevron Corp., 683 F.3d 397, 403 (D.C. Cir. 2012). A Rule 59(e) motion “is discretionary and

1
  Mr. Johnson attached a letter to his Motion for Reconsideration, ECF No. 54, and the Court will consider that letter
in deciding Mr. Johnson’s motion.
need not be granted unless the district court finds that there is an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam)

(quotation marks omitted).

         Even construing Mr. Johnson’s filings liberally, he has shown none of those things. See

generally ECF Nos. 54; 55. He points to no change in controlling law. He does not discuss the

availability of new evidence. Nor does he allege any errors by the Court, legal or factual, in

granting Local Lodge’s Motion for Summary Judgment. Instead, he offers reasons for his failure

to attend a mediation in November 2018, ECF No. 55, recounts the basic claims from his

Complaint, see generally ECF Nos. 54; 55, and raises issues related to a different case, see ECF

No. 54. 2 This Rule 59(e) does not allow.
         More, Mr. Johnson has not shown that reconsideration of the Court’s prior decision is

necessary to “prevent manifest injustice.” Fed. R. Civ. P. 59(e). The standard of proving

manifest injustice is high. See Roane v. Gonzales, 832 F. Supp. 2d 61, 66 (D.D.C. 2011). And

Mr. Johnson has pointed to no injustice surrounding the Court’s prior decision. True, the Court

considered Local Lodge’s Motion for Summary Judgment without opposition from Mr. Johnson,

but he does not suggest that it was wrong for the Court to do so. See generally, ECF Nos. 54; 55.

Indeed, the Court did so only after warning him at least twice about his obligation to respond.
See Order, ECF No. 49; 2/11/19 Minute Order. Thus, it was Mr. Johnson’s failure to heed

repeated warnings that left his claims undefended. 3 And “manifest injustice ‘does not exist

where . . . a party could have easily avoided the outcome, but instead elected not to act until after

a final order had been entered.’” Leidos, Inc., 881 F.3d at 217 (quoting Ciralsky v. CIA, 355

F.3d 661, 665 (D.C. Cir. 2004)).


2
  Mr. Johnson filed a related case against Local Lodge and Allied Aviation after Allied terminated him a second
time. See Civ. No. 18-cv-01150-TNM.
3
  While Mr. Johnson failed to defend his claims here, he actively litigated his related case. See Civ. No. 18-cv-
01150-TNM, ECF Nos. 18, 22, 27, 31, 34 (all filed after the Court first advised Mr. Johnson to respond to Local
Lodge’s Motion for Summary Judgment).


                                                         2
        Naturally, Mr. Johnson’s request for relief also fails the more stringent Rule 60(b)

standard. See Arabaitzis v. Unum Life Ins. Co. of Am., 351 F. Supp. 3d 11, 14 (D.D.C. 2018)

(“Relief under Rule 60(b) is more restrictive than under Rule 59(e).”). He has not alleged

“mistake, inadvertence, surprise, or excusable neglect” in failing to oppose Local Lodge’s

summary judgment motion. Fed. R. Civ. P. 60(b)(1). 4 He identifies no newly discovered

evidence. Fed. R. Civ. P. 60(b)(2). The judgment is not void, and Mr. Johnson has not alleged

that Local Lodge acted fraudulently. Fed. R. Civ. P. 60(b)(3), (4). Nor has he suggested that

Rule 60(b)(5) applies. Finally, relief under Rule 60(b)(6) is appropriate only in “extraordinary

circumstances.” Kramer v. Gates, 481 F.3d 788, 790 (D.C. Cir. 2007). But Mr. Johnson has not

pointed to any extraordinary circumstances surrounding the Court’s decision to grant summary

judgment to Local Lodge that would warrant relief from that decision.

        For these reasons, it is hereby

        ORDERED that Mr. Johnson’s Motion for Reconsideration is denied.

        SO ORDERED.

        This is a final, appealable Order.                                           2019.09.04
                                                                                     10:18:29 -04'00'
Dated: September 4, 2019                                     TREVOR N. McFADDEN
                                                             United States District Judge




4
  Even if Mr. Johnson’s Motion for Reconsideration argued “excusable neglect,” he still would not be entitled to
relief. “[F]ault in the delay remains a very important factor—perhaps the most important factor—in determining
whether neglect is excusable.” Webster v. Pacesetter, Inc., 270 F. Supp. 2d 9, 14 (D.D.C. 2003) (cleaned up). Mr.
Johnson has not shown or suggested that the failure to respond to Local Lodge’s summary judgment motion is
anyone’s fault but his own. So the “most important factor” cuts against Mr. Johnson.


                                                        3
